DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-3 and 5-13 are pending.
	Claim 4 is cancelled.


Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via telephone conversation with Robert Scoot (Reg. No. 43102) on August 19, 2021.

The application has been amended as follows:
Claim 1 is replaced with the following: 
Claim 1
A control device that executes model predictive control related to a predetermined control target corresponding to an actual target device which is an actual target of servo control in order to cause an output of the actual target device to track a predetermined command, the control device comprising:
an integrator which receives input of a deviation between the predetermined command and an output of the predetermined control target;
a state acquisition unit that acquires a value of a predetermined state variable related to the predetermined control target; 
a model predictive control unit which has a prediction model that defines a correlation between the predetermined state variable and an input to the predetermined control target in a form of a predetermined state equation, and which performs the model predictive control based on the prediction model according to a predetermined evaluation function in a prediction section having a predetermined time width using the output of the integrator as an input, and outputs a value of the input at least at an initial time point of the prediction section as an input to the predetermined control target corresponding to the predetermined command, and
a gain adjustment unit that adjusts a [[the]] predetermined integral gain so that the predetermined integral gain increases as a magnitude of the deviation decreases, wherein
the prediction model includes a predetermined integral term represented by a product of [[a]] the predetermined integral gain and the deviation between the output of the predetermined control target and the predetermined command.

Claim 3 is replaced with the following: 
Claim 3
The control device according to claim 1, further comprising:
an actual target model control unit which includes an actual target model which is a model that models the actual target model and which is the predetermined control target and which simulates and outputs an output of the actual target device, wherein
the output of the actual target model control unit is configured to be supplied to the actual target device,
a deviation between the predetermined command and the output of the actual target model control unit is input to the integrator,
the state acquisition unit further acquires a value of the predetermined state variable related to the actual target model included in the actual target model control unit, and
the prediction model comprises a model that defines a correlation between the predetermined state variable and the input to the actual target model control unit, and the predetermined integral term included in the prediction model is represented by a product of the predetermined integral gain and a deviation between the output of the actual target model and the predetermined command.


Allowable Subject Matter
Claims 1-3 and 5-13 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Liu et al., “The Application of Predictive Functional Control for Permanent Magnet Synchronous Motor Servo System”, 2010, IEEE 978-1-4244-7101-0/10, PP 593-596 discloses a servo control system that uses a type of model predictive control method called predictive functional control to control a motor to operate according to a set point value. Iino et al., US Patent Num. US5347446 discloses a model predictive control system defining a correlation between a state variable and state space model 
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
A control device that executes model predictive control related to a predetermined control target corresponding to an actual target device which is an actual target of servo control in order to cause an output of the actual target device to track a predetermined command, the control device comprising:
an integrator which receives input of a deviation between the predetermined command and an output of the predetermined control target;
a state acquisition unit that acquires a value of a predetermined state variable related to the predetermined control target; 
a model predictive control unit which has a prediction model that defines a correlation between the predetermined state variable and an input to the predetermined control target in a form of a predetermined state equation, and which performs the model predictive control based on the prediction model according to a predetermined evaluation function in a prediction section having a predetermined time width using the output of the integrator as an input, and outputs a value of the input at least at an initial time point of the prediction section as an input to the predetermined control target corresponding to the predetermined command, and
a gain adjustment unit that adjusts a predetermined integral gain so that the predetermined integral gain increases as a magnitude of the deviation decreases, wherein
the prediction model includes a predetermined integral term represented by a product of the predetermined integral gain and the deviation between the output of the predetermined control target and the predetermined command.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119